DETAILED ACTION
The present application is a 371 national stage entry of PCT/IB2017/001572.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment, filed May 12, 2020, has been entered.
Claims 1-28 are cancelled.  Claims 29-48 are newly added.

Claim Objections
Claim 35 is objected to because of the following informalities:  the claim does not conclude with a period.  MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 29-32, 37-42, and 47-48 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for certain types and combinations of non-ionic surfactant and anionic surfactants to produce enhanced injectivity, does not reasonably provide enablement for any and/or all types and combinations of non-ionic surfactant and anionic surfactants.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 39 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "wherein the nature and/or proportions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 29-35, 37-45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2016/0251568).
Claim 29. Do discloses A method for enhancing the injectivity of an injection well, comprising: adding a non-ionic surfactant and an anionic surfactant to water produced from the well ([0017]; [0052]; [0056]; [0060]; [0112]; Table 9: Emulsions 5-7, 9; Claim 13), to form a reinjection stream ([0013]; [0023]; [0067]); and injecting the reinjection stream into a subterranean formation via the injection well such that the injectivity of the injection well is enhanced ([0013]).  Do does not explicitly recite the term “injectivity” as instantly claimed.  However, Do does disclose a method of increasing recovery of crude oil, by injection of a fracturing fluid comprising a high total dissolved solids water source and an emulsion, said emulsion containing a nonionic oil phase surfactant, a nonionic water phase surfactant, an ionic surfactant and a coupling agent, including the collection of hydrocarbons ([0112]; Table 9: Emulsions 5-7, 9; Claim 13).  Do further discloses that injection and collection occur at different wells (Claim 18), the emulsions are mixed with synthetic formation brine ([0113]), wherein cleanup performance of the fluids is tested in gravitational column drainage tests ([0119]).  It is therefore considered that one effect associated with the use of the fluids is to raise the injectivity.
Claim 30. Do discloses The method of claim 29.  Do does not explicitly disclose wherein the injectivity of the injection well is increased by a factor of at least 1.5 relative to the injectivity of the injection well when the non-ionic surfactant and the anionic surfactant are not present in the reinjection stream containing produced water which is injected into the subterranean formation by the injection well.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of surfactants in Do to enhance injectivity to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 31. Do discloses The method of claim 29.  Do does not explicitly disclose wherein the injectivity of the injection well is maintained or restored at a level of at least 30%, relative to the maximal injectivity of the injection well.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of surfactants in Do to enhance injectivity to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 32. Do discloses The method of claim 29, wherein the total concentration of the non-ionic surfactant and anionic surfactant in the reinjection stream is less than 500 ppm by weight (Table 9: Emulsion 5).
Claim 33. Do discloses The method of claim 29, wherein the non-ionic surfactant is of formula R1-X, wherein R1 is a saturated or unsaturated aliphatic or aromatic group having from 10 to 18 carbon atoms, a mean degree of unsaturation from 0 to 3, and a mean degree of branching of from 0 to 5, and X is a hydrophilic group selected from the group consisting of polyoxyalkylene groups, sorbitan groups, polyethoxylated sorbitan groups, polyglyceryl groups and glycosidic groups ([0056]; Table 9).
Claim 34. Do discloses The method of claim 33, wherein -X is -O-(CH2CH20)p-H, and wherein p is from 1 to 20 ([0056]; Table 9).  
Claim 35. Do discloses The method of claim 29, wherein the anionic surfactant is of the formula R2-Y, wherein R2 is a saturated or unsaturated aliphatic or aromatic group having from 10 to 18 carbon atoms, a mean degree of unsaturation from 0 to 3, and a mean degree of branching of from 0 to 5, and Y is a hydrophilic group selected from the group consisting of sulfonate groups, sulfate groups, and anionically modified polyoxyalkylene groups, the anionically modified-2-Application No.: Unknown polyoxyalkylene group selected from the group consisting of sulfonate-terminated, carboxylate- terminated, and sulfate-terminated polyoxyalkylene groups ([0060]; Table 9).
Claim 37. Do discloses The method of claim 29.  Do does not explicitly disclose wherein the weight proportion of anionic surfactant relative to the total of the anionic surfactant and non-ionic surfactant in the reinjection stream is from 50 to 95%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of surfactants in Do to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 38. Do discloses The method of claim 29.  Do does not explicitly disclose wherein the anionic surfactant and non-ionic surfactant are continuously added to the produced water for a period of time of at least 1 month.  However, Do does disclose that the emulsions may remain stable for about 6 months to two years ([0065]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount and time in which the surfactants are added to the treatment fluid in Do to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 39. Do discloses The method of claim 29, wherein the nature and/or proportions of the non-ionic surfactant and the anionic surfactant are selected by preparing a plurality of mixtures of non-ionic surfactant, anionic surfactant, produced water or simulated produced water, and oil, agitating the plurality of mixtures and identifying a mixture which provides a water / oil micro-emulsion ([0037]; [0065]).
Claims 40-45 and 47-48: These claims are substantively similar to Claims 29-35 and 37-39.  Therefore, the Examiner applies the rejection(s) and rationale(s), above, to the aforementioned claims.


Claims 29-35, 37-38, 40-45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kudchadker et al. (US 4,276,933).
Claim 29. Kudchadker discloses A method for enhancing the injectivity of an injection well (Col. 6, lines 51-54), comprising: adding a non-ionic surfactant and an anionic surfactant to water produced from the well (Col. 6, lines 34-41), to form a reinjection stream (Col. 8, lines 17-22); and injecting the reinjection stream into a subterranean formation via the injection well such that the injectivity of the injection well is enhanced (Col. 6, lines 51-54; Col. 8, lines 17-22).  Kudchadker does not explicitly recite the term “injectivity” as instantly claimed.  However, Kudchadker does disclose that the improved surfactant waterflood method for the recovery of oil from a subterranean reservoir utilizing an anionic surface-active agent wherein an aqueous postflush slug containing a nonionic solubilizer is employed to minimize retention of the surface-active agent in the reservoir matrix (Col. 1, lines 9-16; Col. 3, line 65 – Col. 4, line 16).1  Therefore, the Examiner interprets Kudchadker to read on this claimed limitation.
Claim 30. Kudchadker discloses The method of claim 29.  Kudchadker does not explicitly disclose wherein the injectivity of the injection well is increased by a factor of at least 1.5 relative to the injectivity of the injection well when the non-ionic surfactant and the anionic surfactant are not present in the reinjection stream containing produced water which is injected into the subterranean formation by the injection well.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of surfactants in Kudchadker to enhance injectivity to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 31. Kudchadker discloses The method of claim 29.  Kudchadker does not explicitly disclose wherein the injectivity of the injection well is maintained or restored at a level of at least 30%, relative to the maximal injectivity of the injection well.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of surfactants in Kudchadker to enhance injectivity to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 32. Kudchadker discloses The method of claim 29.  Kudchadker does not explicitly disclose wherein the total concentration of the non-ionic surfactant and anionic surfactant in the reinjection stream is less than 500 ppm by weight.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of surfactants in Kudchadker to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 33. Kudchadker discloses The method of claim 29.  Kudchadker further discloses wherein the non-ionic surfactant is of formula R1-X, wherein R1 is a saturated or unsaturated aliphatic or aromatic group having from 10 to 18 carbon atoms, a mean degree of unsaturation from 0 to 3, and a mean degree of branching of from 0 to 5, and X is a hydrophilic group selected from the group consisting of polyoxyalkylene groups, sorbitan groups, polyethoxylated sorbitan groups, polyglyceryl groups and glycosidic groups (Col. 6, lines 28-44).
Claim 34. Kudchadker discloses The method of claim 33.  Kudchadker further discloses wherein -X is -O-(CH2CH20)p-H, and wherein p is from 1 to 20 (Col. 6, lines 28-44).  
Claim 35. Kudchadker discloses The method of claim 29.  Kudchadker further discloses wherein the anionic surfactant is of the formula R2-Y, wherein R2 is a saturated or unsaturated aliphatic or aromatic group having from 10 to 18 carbon atoms, a mean degree of unsaturation from 0 to 3, and a mean degree of branching of from 0 to 5, and Y is a hydrophilic group selected from the group consisting of sulfonate groups, sulfate groups, and anionically modified polyoxyalkylene groups, the anionically modified -2-Application No.: Unknown Filing Date:Herewith polyoxyalkylene group selected from the group consisting of sulfonate-terminated, carboxylate- terminated, and sulfate-terminated polyoxyalkylene groups (Col. 6, lines 28-44).
Claim 37. Kudchadker discloses The method of claim 29.  Kudchadker does not explicitly disclose wherein the weight proportion of anionic surfactant relative to the total of the anionic surfactant and non-ionic surfactant in the reinjection stream is from 50 to 95%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of surfactants in Kudchadker to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The method of claim 29.  Kudchadker does not explicitly disclose wherein the anionic surfactant and non-ionic surfactant are continuously added to the produced water for a period of time of at least 1 month.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount and time in which the surfactants are added to the treatment fluid in Kudchadker to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 40-45 and 47-48: These claims are substantively similar to Claims 29-35 and 37-39.  Therefore, the Examiner applies the rejection(s) and rationale(s), above, to the aforementioned claims.


Allowable Subject Matter
Claims 36 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See Taggart et al. (US 4,690,217): (Col. 1, lines 7-63).